Case 2:20-cv-11737-DPH-RSW ECF No. 3 filed 07/31/20         PageID.27    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


FREDRICK WILKES,

             Petitioner,
                                            CASE NO. 2:20-cv-11737
v.                                          HONORABLE DENISE PAGE HOOD

WARDEN RANDEE REWERTS
and MICHIGAN DEPARTMENT
OF CORRECTIONS,

          Respondents.
______________________________/

         ORDER TRANSFERRING CASE TO THE UNITED STATES
     DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

       Petitioner Fredrick Wilkes recently filed a pro se petition for the writ of

habeas corpus under 28 U.S.C. § 2241. Although Petitioner alleges that he is serving

a life sentence for aiding and abetting a felony-murder, he is not challenging his

conviction or sentence. Instead, he claims that his incarceration at the Carson City

Correctional Facility in Carson City, Michigan amounts to cruel and unusual

punishment because he has a substantial risk of contracting the coronavirus disease

there and becoming ill or even dying. He seeks injunctive relief in the form of house

arrest or release to a community halfway house.

       A preliminary question is whether this district is the proper venue for

Petitioner’s case. He filed his habeas petition under 28 U.S.C. §§ 2241(c)(3) and
Case 2:20-cv-11737-DPH-RSW ECF No. 3 filed 07/31/20              PageID.28   Page 2 of 3




2241(d). Subsection (c)(3) of § 2241 states that “[t]he writ of habeas corpus shall

not extend to a prisoner unless . . . [h]e is in custody in violation of the Constitution

or laws or treaties of the United States.” Subsection (d) of the same statute permits

a habeas petitioner to file his or her petition “in the district court for the district

wherein such person is in custody or in the district court for the district within which

the State court . . . convicted and sentenced” the petitioner.

       Section 2242 of Title 28, United States Code, “straightforwardly provides that

the proper respondent to a habeas petition is ‘the person who has custody over [the

petitioner].’ ” Rumsfeld v. Padilla, 542 U.S. 426, 434 (2004); see also 28 U.S.C. §

2243, ¶ 2, which provides that “[t]he writ . . . shall be directed to the person having

custody of the person detained.” Thus, “in habeas challenges to present physical

confinement – ‘core challenges’ - the default rule is that the proper respondent is the

warden of the facility where the prisoner is being held, not the Attorney General or

some other remote supervisory official.” Padilla, 542 U.S. at 435. “[F]or core

habeas petitions challenging present physical confinement [under § 2241],

jurisdiction lies in only one district: the district of confinement.” Id. at 443; see also

28 U.S.C. § 2241(a) (stating that “[w]rits of habeas corpus may be granted by . . .

the district courts . . . within their respective jurisdictions”).

       Federal district courts, moreover “have wide discretion to transfer an action

to a different district or division, where it might have been brought, for the


                                             2
Case 2:20-cv-11737-DPH-RSW ECF No. 3 filed 07/31/20           PageID.29    Page 3 of 3




convenience of the parties and witnesses, in the interests of justice, pursuant to 28

U.S.C. § 1404(a).” Hite v. Norwegian Caribbean Lines, 551 F. Supp. 390, 394 (E.D.

Mich. 1982) (citing Norwood v. Kirkpatrick, 349 U.S. 29, 32 (1955)). Section

2241(d) also authorizes the district court for the district where the habeas petition

was filed to exercise its discretion, and in furtherance of justice, to transfer the

petition to another district for hearing and determination.

      Although Petitioner was convicted and sentenced in a state court lying within

this federal district, he is incarcerated in Carson City where respondent Randee

Rewerts is the warden, and he (Petitioner) is challenging the conditions at the Carson

City prison. Carson City is part of Montcalm County, which lies within the

geographical confines of the Federal Court in the Western District of Michigan. See

28 U.S.C. § 102(b)(1). The Court concludes that the proper venue for Petitioner’s

case is the federal court in the Western District of Michigan, because that district is

the district of confinement and the district having jurisdiction over Petitioner’s

warden. The Court ORDERS the Clerk of Court to TRANSFER this case to the

Southern Division of the United States District Court for the Western District of

Michigan. The Court has not determined whether Petitioner may proceed without

prepayment of the filing fee for this action.

                                                s/Denise Page Hood
                                                Chief Judge, United States District

Dated: July 31, 2020
                                           3
